DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received July 7, 2021.  Claims 1 and 6 were amended.  Claims 2-5 are canceled claims.  Claims 1 and 6-13 are pending.
The objection to claim 5 set forth in the office action mailed April 8, 2021 is withdrawn due to the cancellation of claim 5.
The rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over Kroeber et al. (US 2014/0197401 A1) is withdrawn due to the cancellation of claims 2-5.
The provisional obviousness double patenting rejection set forth in the April 8, 2021 office action is withdrawn in view of the claim amendment received July 7, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The print resolution is unclear in some compounds of claim 1 as presented in the 07/07/2021 claim set.  Specifically, the P atom and the double bond line in the P=O moiety are unclear/blurred in the first, second, fourth, fifth, sixth, ninth and tenth compounds.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al. (US 2014/0197401 A1).
Kroeber et al. discloses 1,3,5-triazine derivatives as electron transport material “ETM-1” for organic electroluminescence devices (see title, abstract, par. 31, and claims 17 and 30 on page 65).
The following Formula (1) triazine derivative is taught (see par. 31):

    PNG
    media_image1.png
    146
    451
    media_image1.png
    Greyscale
.
Each Ar is independently defined as an aromatic or heteroaromatic ring system of 5 to 60 aromatic ring atoms, which may be substituted by one or more R1 (see par. 32).  More specifically, an aromatic ring system is taught to include biphenyl (see par. 38) or phenyl (see par. 49) among others.  Substituent R1 is taught to include P(=O)(Ar2)2 (see par. 34) as well as groups such as dibenzofuran shown in one of the specific compounds of claim (see par. 34, 37-39).  An Ar2 group is taught to include aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms, which may be substituted by one or more R2 (see par. 35).
	A ring system group may include a phenylene (see par. 32, 37, 38 and see at least teaching of biphenyl groups in par. 38).  A substituent groups that may be present are taught at par. 34 and 36.   Aromatic rings taught by Kroeber et al. may have linkage via any desired position (see par. 39 and again see par. 32, 37, and 38; note that compound 64 on page 17 shows a meta-phenylene group directly bonded to the triazine and see groups on compound 117 on page 27 including meta-phenylene groups). 
1 substituent as P(=O)(Ar2)2 (see par. 34) where Ar2 group is a 6 atom aromatic ring (see par. 35) is the same as instant compound

    PNG
    media_image2.png
    186
    228
    media_image2.png
    Greyscale
.  Similarly, defined Kroeber Formula 1 groups meet the structure of further compounds set forth in amended claim 1. 
Regarding claim 6, compounds taught within Kroeber formula (1) include compounds the same as compounds claimed by applicant as described above.  Accordingly, properties attributable to same/similar compounds would be expected as the same/similar, absent evidence otherwise.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Furthermore, “where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).”  Additionally, it is noted that Kroeber teaches glass transition temperatures for ETM-1 material to preferably be greater than 100 degrees Celsius (see par. 21).

Regarding claim 9, second electron transport materials “ETM-2” may be selected from organic materials (see par. 19, 71)
Regarding claims 10 and 11, while Kroeber teaches it is preferred that the “ETM-2” material contains no metals (see par. 19), Kroeber et al. teaches a lithium hydroxyquinoline-based organometallic compound is a known electron transport organometallic material (see page 60) per an “ETM2” material.  The office notes that a reference is not limited to only the teaching of preferred embodiments, but is relevant for all that it teaches.
Regarding claim 12, at least a 50% to 50% mixture of ETM-1 to ETM-2 may be present in an electron transport layer (see par. 125 and see par. 27 and 115-116).
Regarding claim 13, further functional layers of an organic light emitting device may be present (see par. 80).
	Although Kroeber et al. does not teach an example derivative of formula (1) the same as an instant claim 1 derivative, given the teaching of the reference as described above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as defined by Kroeber formula (1) as discussed above and to have used the compounds in an electron transporting layer as described.  One would expect to achieve functional compounds for an operational device within the disclosure of Kroeber with a predictable result and a reasonable expectation of success.


Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues Table 2 of the instant specification demonstrates improved lifespan for compounds A-F compared to compound ETM.  
Comparative “ETM”

    PNG
    media_image3.png
    124
    133
    media_image3.png
    Greyscale

“Inventive” “A” to “F”

    PNG
    media_image4.png
    186
    158
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    180
    176
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    175
    177
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    156
    154
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    167
    212
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    158
    149
    media_image9.png
    Greyscale
.
In response, the comparative and inventive examples are not considered persuasive to overcome the obviousness rejection, because the comparative ETM compound structure varies from the compounds A-F other than only the absence of a phosphine oxide group.  Accordingly, one of ordinary skill would not be able to conclude the presence of the phosphine oxide group results in example compounds with phosphine oxide, the substituent group is clearly taught as a R1 substituent group as discussed in the rejection.  MPEP 2123 states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  Furthermore, the single comparative example “ETM” is not considered commensurate in scope with what is fairly taught by the closest prior art reference, Kroeber.  
Additionally with respect to the teachings of Kroeber, while certain Ar groups are taught as preferable at par. 46 that are different from claim 1 compounds, the general teaching of the Kroeber formula (1) definitions do not require the Ar groups of par. 46 (i.e., compound 117 on page 27 does not comprise one of these groups which provides evidence the particular groups are not required to be present in compounds as defined in Formula (1)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786